Case 5:19-cv-00032-CJC-DFM Document 41 Filed 02/26/21 Page 1 of 2 Page ID #:299
     Case 5:19-cv-00032-CJC-DFM Document 41 Filed 02/26/21 Page 2 of 2 Page ID #:300

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

will be taken under submission as of the date Defendant’s reply is due and be decided without oral
argument. See Local Rule 7-15.


      Pursuant to Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc), and Woods
v. Carey, 684 F.3d 934, 935-40 (9th Cir. 2012), Plaintiff is advised of the following requirements
for opposing a motion for summary judgment under Federal Rule of Civil Procedure 56 and Local
Rule 56.


           NOTICE TO PLAINTIFF OF REQUIREMENTS OF FEDERAL RULE OF CIVIL
                       PROCEDURE 56 AND LOCAL RULE 56

       The defendant has made a motion for summary judgment by which he seeks to have your
case dismissed. A motion for summary judgment under Federal Rule 56 will, if granted, end your
case. Rule 56 tells you what you must do in order to oppose a motion for summary judgment.
Generally, summary judgment must be granted when there is no genuine issue of material fact –
that is, there is no real dispute about any fact that would affect the result of your case – and the
party moving for summary judgment is entitled to judgment as a matter of law. If no genuine
factual dispute exists and the party who asked for summary judgment is entitled to judgment as a
matter of law, your case will end. When a party you are suing makes a motion for summary
judgment that is supported by declarations (or other sworn testimony), you cannot simply rely on
what your complaint says. Instead, you must set out specific facts in declarations, depositions,
answers to interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict
the facts shown in defendants’ declarations and documents in order to show that there is a genuine
issue of material fact for trial. If you do not submit your own evidence in opposition, defendants’
evidence will be accepted as true and summary judgment may be entered against you. If summary
judgment is granted, your case will be dismissed and there will be no trial.

       In addition, pursuant to Local Rule 56-2, you must file and serve with your opposing papers
a separate document entitled “Statement of Genuine Disputes,” which concisely sets forth all
material facts that establish the existence of a factual issue to be litigated. The “Statement of
Genuine Disputes” should specify, for each of the facts listed as uncontroverted in defendants’
“Statement of Uncontroverted Facts and Conclusions of Law,” whether you concede that the fact
is undisputed and, if not, the evidence you believe establishes that the fact is disputed. The
statement should also list all other material facts you contend are in dispute, and it should specify
for each fact the evidence you believe establishes the dispute.

     If you fail to timely file an opposition to the motion for summary judgment, the Court may
deem that failure to be consent to the granting of the motion. See Local Rule 7-12.



CV-90 (12/02)                            CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                            Page 2 of 2
